Citation Nr: 0426123	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  00-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for thymoma (claimed as 
tumors of the lung), including as secondary to exposure to 
herbicide agents.  


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1967 to August 
1969 and from April 1971 to June 1978, to include service in 
the Republic of Vietnam.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  Thymoma is related to the veteran's presumed in-service 
exposure to herbicide agents.


CONCLUSION OF LAW

Thymoma (claimed as tumors of the lung) was incurred in 
service secondary to exposure to herbicide agents.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Board's decision constitutes a complete grant of the benefit 
sought on appeal such that no further action is required to 
comply with the VCAA and the implementing regulations.

In written statements submitted in support of this appeal, 
the veteran asserts that he developed multiple tumors in the 
lungs after being exposed to Agent Orange while serving in 
Vietnam in 1968 and 1969.  The veteran's representative 
argues that evidence in the claims file establishes the 
following:  the lesions at issue in this case are consistent 
with neoplasm, most likely a primary lung neoplasm with 
probable mediastinal extension, or bronchogenic carcinoma; 
diagnoses of record include epithelial thymoma and thymoma 
with lung metastasis; there's a possibility of a relationship 
between the veteran's in-service exposure to herbicides and 
the thymoma/lung tumors; and, a VA examiner confirmed this 
relationship in April 2003, in concluding that the anterior 
mediastinal tumor was a primary, not metatastic tumor, which 
was etiologically related to the veteran's extensive 
herbicide exposure.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
In this regard, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(a)(3).  Diseases associated with such exposure include:  
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2003); see also 38 
U.S.C.A. § 1116(f), as added by § 201(c) of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  See also 38 C.F.R. 
§ 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran's service personnel records confirm 
that the veteran served on active duty during the Vietnam era 
in the Republic of Vietnam, from August 1968 to August 1969.  
Therefore, under 38 U.S.C.A. § 1116(a)(3), he is presumed to 
have been exposed to Agent Orange.  The record also clearly 
shows diagnoses of thymoma.  Thus, the question at issue 
herein is whether the veteran's thymoma is related to Agent 
Orange exposure or otherwise related to service.  

Post-service medical records reflect that, during a spine 
work-up conducted at a private facility in June 1994, 
magnetic resonance imaging revealed multiple intrathoracic 
lesions believed to be consistent with neoplasm, most likely 
a primary lung neoplasm with probable mediastinal extension.  
This discovery necessitated hospitalization at a VA facility 
for diagnosis and treatment later that month, during which X-
rays confirmed a well-defined peripheral mass in the left 
mid-lung consistent with bronchogenic carcinoma.  A thoracic 
computerized tomography scan showed large lobulated masses of 
soft tissue density in the anterior mediastinum with small 
foci of calcification, additional such masses along the 
posterior pleura of the left mid-hemithorax, a single 
pulmonary nodule in the anterior right upper lobe of the 
lung, and two low density lesions in the left kidney.  Based 
on these findings, a physician rendered a differential 
diagnosis of lymphoma metastasis in germ cell neoplasm and 
consulted with physicians from pulmonary medicine and 
thoracic surgery.  These physicians determined that, in July 
1994, the veteran should undergo a biopsy specimen for 
diagnosis.  On discharge, a physician diagnosed a lung mass.

In June 1996 that the veteran underwent a biopsy, which 
revealed advanced-stage thymoma, described as epithelial 
thymoma.  The veteran also underwent additional testing and 
partial debulking of the mediastinal mass.  Based on the 
results of this testing and procedure, physicians diagnosed 
invasive thymoma.  Since then, the veteran has received 
extensive treatment, including chemotherapy and radiation, 
for thymoma.  He has also received extensive treatment for 
residuals, including myasthenia gravis, of thymoma.  

The claims file also contains a dictionary definition of 
thymoma, "usually a benign tumor of the thymus, composed of 
epithelial and lymphoid cells."  The American Heritage 
Dictionary of the English Language (3rd ed. 1992) (page 
unknown).  The veteran's representative argues that, due to 
the nature of this tumor, it should be considered a 
respiratory cancer, or one of the types that warrants 
presumptive service connection under 38 C.F.R. § 3.309(e) 
(2003).  The Board need not address this argument, however, 
because the claims file contains a competent etiologic 
opinion favorable to the veteran, as discussed below.  

In April 2003, during a VA respiratory examination, an 
examiner noted that the veteran developed an anterior 
mediastinal mass in his 40s, which is typical of his disease.  
The examiner also noted that the tumor turned out to be 
invasive, necessitating a mediastinotomy, debulking, 
chemotherapy, and radiation therapy, after which the veteran 
developed myasthenia gravis and declined further debulking.  
The VA examiner explained that the tumor is primary, not 
metatastic, and concluded that the veteran's thymoma is as 
likely as not etiologically related to his extensive 
herbicide exposure.  The examiner based this conclusion on 
the following findings: Agent Orange and herbicide exposure 
can cause multiple problems, including non-Hodgkin's 
lymphoma, soft tissue sarcoma, Hodgkin's disease, and 
multiple myeloma; and, these types of tumors are 
histologically related to thymoma.  There is no competent 
medical evidence of record dissociating thymoma from in-
service herbicide exposure or otherwise dissociating such 
disease from the veteran's active service.

In light of the above, the Board concludes that thymoma was 
incurred in service secondary to the veteran's presumed in-
service exposure to herbicide agents.  As such, service 
connection is warranted.


ORDER

Service connection for thymoma (claimed as tumors of the 
lung) secondary to exposure to herbicide agents is granted.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



